—Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about June 10, 1994, which granted defendants’ motion to dismiss the second cause of action alleging fraudulent misrepresentation for failure to state a cause of action, unanimously affirmed, with costs.
The pleadings allege that defendants misrepresented that a *175tenant intended to purchase her apartment; that such sale would "break the ice” causing other tenants to purchase shares allocated to their apartments; and that the misrepresentation induced plaintiff to enter into a settlement agreement. These allegations do not suffice to state a claim of fraudulent misrepresentation (Chimento Co. v Banco Popular, 208 AD2d 385). Assuming the falsity of the statement concerning the intended purchase by the tenant, as we must on this CPLR 3211 (a) (7) motion, plaintiff was unjustified in relying upon representations concerning the future intent to act by third parties, i.e., possible purchases by other tenants of .the building. Knowledge of their actual intent was not exclusively within defendants’ control and could otherwise be ascertained by plaintiff, as the sponsor of the cooperative conversion (198 Ave. B Assocs. v Bee Corp., 155 AD2d 273, 274-275). Concur—Murphy, P. J., Sullivan, Rosenberger, Ross and Tom, JJ.